Exhibit 10.7

ANNUAL INCENTIVE PLAN FISCAL YEAR 2010

PROGRAM DESCRIPTION

Purpose

The objective of the Annual Incentive Plan (the “AIP”) is to advance the
interests of Sara Lee Corporation (“SLC”) by:

 

a) Rewarding financial performance that contributes to increased shareholder
value;

 

b) Measuring the effectiveness of SLC operating performance and capital
management;

 

c) Continuing to provide significant rewards for exceptional performance.

Incentive Opportunity & Performance Objectives

Attachment 1 shows the FY10 AIP Target and Maximum payout levels at the various
salary grades.

The following applies to the Plan goals:

 

  •  

Financial objectives are established at the beginning of the Incentive Plan
Year. The financial objectives for Corporate Staff Participants and the Plan
parameters applicable to all Plan Participants are approved by the Compensation
and Employee Benefits Committee of the SLC Board of Directors (“the Committee”).

 

  •  

Business Segment executive management will develop the financial objectives
within their respective business. The SLC Chief Executive Officer (CEO) will
approve the Business Segment financial objectives for each business.

 

  •  

The FY10 Performance Measures are:

 

  •  

Operating Income/Profit – (Operating Income will be used for Corporate Staff
positions) 55% of Target Bonus Opportunity

 

  •  

The permissible spread is 40% - 65%

 

  •  

If Gross Profit is added, the standard weighting will be 20% for Gross Profit
and 35% for Operating Profit (the permissible spread for Gross Profit is 0% -
30%)

 

  •  

Sales – 25% of Target Bonus Opportunity

 

  •  

The permissible spread is 15% - 35%

 

  •  

Cash Flow – (Free Cash Flow for Corporate Staff positions; Operating Cash Flow
for Business Segment positions) 20% of Target Bonus Opportunity

 

  •  

The permissible spread is 10% - 30%

 

  •  

In FY10, business segment CEOs will continue to have a range of flexibility to
approve different weightings of the financial Performance Measures to allow
better alignment and line of sight to those measures with certain employees’
responsibilities, e.g. executives in a Sales function may have an increased
weighting of the Sales Performance Measure and a reduced weighting of the Cash
Flow Performance Measure. However, there is no flexibility to change any of the
Plan Financial Performance Measures. So, for example, Cash Flow cannot be
replaced by Continuous Improvement Initiatives (see attachment 2 for Performance
Measure definitions).



--------------------------------------------------------------------------------

  •  

When expressed as a percentage of Target bonus opportunity, the weighting of
each performance measure is approximately the same for each salary grade. A
summary of FY10 Performance Measures and the corresponding incentive
opportunities for Participants are shown in Attachment 3. If business segment
CEOs approve different weightings within their groups, multiply the target
annual incentive opportunity by the revised weightings to determine the
weighting of each performance measure.

 

  •  

Financial performance within a business segment may be measured at different
levels, ranging from a geographic or customer level, or a business unit/division
level, to the total business segment level. Business segment CEOs are
responsible for setting guidelines regarding the assignment of appropriate
levels for performance measurement for the functions within their business
segment. Business segment CEOs are also responsible for setting guidelines for
split weightings within their segments.

 

  •  

When an employee reporting into a single business segment also supports another
business segment, a split weighting between the two business segments may be
applied. The business segment CEO managing the employee is responsible for
determining the appropriate split after consulting with the CEO of the other
supported business.

 

  •  

As a general rule, corporate and enterprise-wide employees should be assigned
financial performance measures at the total Sara Lee Corporation (SLC) level.
However, corporate and enterprise-wide employees who primarily support a
specific business segment may financial performance measures split between SLC
and the business segment. Splits for these employees will be determined by the
corporate function leader, working in conjunction with his or her HR and
Compensation business partners, and consulting with the leaders of the business
segments supported.

 

  •  

Whether within or across business segments, split weightings should only be
applied to employees who dedicate a majority of their resources/time to directly
supporting another business entity.

 

  •  

Maximum payout opportunity is approximately 150% of Target opportunity and may
deviate slightly in some salary grades due to rounding.

Performance Period

All objectives are measured over a one-year performance period, i.e. the
Incentive Plan Year which is June 28, 2009 to July 3, 2010.

Performance Level Definitions

Threshold performance for each of the financial measures is typically defined as
the prior year actual result for each measure. (This definition does not,
however, apply to the Cash Flow performance measure. Cash Flow performance
levels will be set based upon an independent assessment of factors such as
planned capital expenditures for the fiscal year.) The Level 2 - Below Target
performance level (62.5% of Target bonus) is the midpoint between the Threshold
and Target performance levels.

 

2



--------------------------------------------------------------------------------

Similarly, the Level 4 - Above Target performance level (125% of Target bonus)
is the midpoint between the Target and Maximum performance levels.

Level 5 - Maximum – An unusually high level of performance far exceeding
targeted performance requiring significant “stretch” to achieve.

Level 4 - Above Target – A high level of performance exceeding targeted
performance requiring “stretch” to achieve.

Level 3 - Target –Target level of performance typically equivalent to the Annual
Operating Plan (“AOP”).

Level 2 - Below Target – The level of performance at which attainment of goals
is below the Target level but above the Threshold level, mid-way between
Threshold and Target.

Level 1 - Threshold – Performance that just achieves an acceptable level of
results warranting incentive recognition.

Incentive Award Payout Levels

The following table is to be used in setting the performance goals at the
various payout levels.

Performance Measure

 

Performance Level

  

Performance Goal

(Operating Profit )

  

Performance Goal

(Sales)

  

Payout Level

as a % of

Target Bonus

Level 5 – Maximum

   110% of Target    105% of Target    150%

Level 4 – Above Target

   105% of Target    102.5% of Target    125%

Level 3 – Target

   Target    100% of Target    100%

Level 2 – Below Target

  

Midpoint between

Threshold and Target

  

Midpoint between

Threshold and Target

   62.5%

Level 1 – Threshold (1)

   FY09 Actual    FY09 Actual    25%

Cash Flow goals for FY10 are based upon analyses completed by Financial Planning
and Analysis and approved by the Chief Financial Officer and the Committee.

Attachment 4 graphically displays the payout curve for all three performance
measures.

Straight-line interpolation is used for calculating results between performance
levels.

 

(1)

Business segment leaders are expected to use appropriate discretion in applying
the revised Threshold definition in practice. For example, for business segments
with low growth targets (prior year results are above or equal to the Incentive
Plan Year’s Target, or are greater than 90% of Target), business segment leaders
should consider setting the Threshold at 90% of Target, or an alternatively
appropriate level. Similar discretion should be used in setting the Maximum
performance level. If, for example, business conditions have changed
significantly since the formulation of the FY10 AOP, and 10% improvement no
longer provides an appropriate level of stretch, or if a 10% performance
improvement reflects too narrow a range of improvement relative to incremental
payout, then business segment CEOs and CFOs should work with their Compensation
business partner to set appropriate Maximum targets.

 

3



--------------------------------------------------------------------------------

Incentive Award Payments

Incentive award payments are distributed after the Incentive Plan Year results
have been publicly announced and the individual awards requiring the review and
approval of the Committee have been approved at its August, 2010 meeting.
Generally, a Participant must be an employee on the last day of the fiscal year
in order to be eligible to receive any incentive award.

Administrative Provisions

The Committee and the Chief Executive Officer of SLC, whose decisions are final,
shall administer the Plan jointly. The Executive Vice President Human Resources
and Chief Financial Officer will be responsible for the administrative
procedures governing the Plan, including ensuring the existence of approved
Performance Measures and Goals and the presentation of the performance results
under the Plan to the Committee for its approval. The following administrative
procedures shall govern:

 

  a) The Committee will approve individual incentive awards for all corporate
officers and those executives in salary grade 38 and above. The Chief Executive
Officer and her direct reports may approve all other incentive awards.

 

  b) Incentive awards may be made in cash, stock or any combination of cash and
stock as permitted under the 1998 and 2002 Long-Term Incentive Stock Plans. Any
awards earned under the FY10 AIP will be paid in cash. Participants paid in the
U.S. and subject to taxation in the U.S. may elect to defer part or all of their
incentive awards pursuant to the terms and conditions of the SLC Executive
Deferred Compensation Plan.

 

  c) A new Participant who begins participation during the Incentive Plan Year
may be eligible for a pro-rata incentive award from the date of entry into the
Plan. Typically, a new Participant should have been actively employed in a
bonus-eligible role for at least one calendar quarter of the Incentive Plan Year
in order to receive consideration for a pro-rata incentive award.

 

  d) In the case of death, total disability, or retirement under a SLC
retirement plan during the Incentive Plan Year, a Participant or the
Participant’s estate is eligible for a pro-rata incentive award based upon the
Participant’s period of active service during the Incentive Plan Year and an
assessment of all actual performance measures. The award will be distributed at
the same time as those of active Participants.

 

  e) A Participant who is involuntarily terminated and who subsequently receives
severance pay under a SLC severance plan may be eligible for a pro-rata
incentive award. Management will determine the amount of any pro-rata incentive
award based upon the facts and circumstances related to the Participant’s
termination as well as the amount of time the Participant was actively employed
during the Incentive Plan Year and an assessment of all actual performance
measures.

 

  f) Unless otherwise approved by the Chief Executive Officer of SLC, any
Participant who resigns and accepts alternative, full time employment or is
involuntarily terminated and does not receive severance pay, regardless of the
Participant’s eligibility for retirement status, during the Incentive Plan Year
will not be entitled to any incentive award attributable to the Incentive Plan
Year.

 

4



--------------------------------------------------------------------------------

  g) Notwithstanding anything contained in this document to the contrary, a
Participant may be entitled to receive either an increased or reduced incentive
award payment, or no incentive award payment whatsoever, attributable to the
Incentive Plan Year upon the occurrence of any of the following events:

(A) If any Participant engages in any activity contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationships(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors of the Company which could
reasonably be foreseen as contributing to or resulting in a Change of Control of
the Company (as defined in the 1998 and 2002 Long-Term Incentive Stock Plan),
then the Participant will not be entitled to any incentive award attributable to
the Incentive Plan Year.

(B) This paragraph (g)(B) applies only to those Participants who are “officers”
of the Company, as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934 during the Incentive Plan Year and who participate in any SLC Executive
Management Long-Term Incentive Program (each such Participant, an “Officer
Participant”). If an Officer Participant receives an incentive award payment
that was predicated upon the Company achieving certain Performance Measures (the
“Original Payout”) and, within two years after the date of such Original Payout,
the Company restates its financial statements due to material noncompliance with
the financial reporting requirements under the securities laws (such restated
financial statements, the “Restated Financials”), then the amount of the
incentive award payment for such Officer Participant shall be recalculated based
on the Restated Financials (such recalculated amount, the “Restated Amount”). If
the Original Payout is greater than the Restated Amount, then the Company shall
be entitled to recoup from such Officer Participant, and such Officer
Participant shall pay to the Company, in cash, an amount equal to (1) the
Original Payout, less (2) the Restated Amount. If the Restated Amount is greater
than the Original Payout, then the Company shall pay to the Officer Participant
an amount equal to (i) the Restated Amount, less (ii) the Original Payout. Any
such payment or recoupment shall be due and payable within 90 days after the
date on which the Company files the Restated Financials with the Securities and
Exchange Commission. If an Officer Participant elected to defer part or all of
their Original Payout pursuant to the SLC Executive Deferred Compensation Plan,
then the Officer Participant’s account under the Plan automatically shall be
credited or charged so that the amount deferred in connection with such
incentive award payment equals the Restated Amount. No interest will be due to
or paid by the Company or you to the other with respect to any true up payment.
Notwithstanding the foregoing, the Committee may determine, in its discretion
and based on the circumstances leading to the filing of the Restated Financials,
that recoupment or payment under this paragraph (g)(B) of the Restated Amount is
not practical and may elect to forego the application of this paragraph (g)(B).

 

  h) Any Participant who is employed as of the end of the Incentive Plan Year
shall be entitled to receive an incentive award regardless of whether the
Participant resigns or is terminated between the end of the Incentive Plan Year
and the date the incentive awards are distributed.

 

  i) Performance results under the Plan will be measured in accordance with the
Definitions in Attachment 2.

 

  j) SLC reserves the right to offset any funds from any incentive award due a
terminating or terminated Participant to which SLC has a “claim of right.”

 

5



--------------------------------------------------------------------------------

  k) Nothing herein shall be construed as an agreement or commitment to employ
any Participant or to employ a Participant for any fixed period of time or
constitute a commitment by SLC that any Participant will continue to receive an
incentive award or will continue as a Participant in the Plan.

 

  l) The Committee reserves the right to amend, modify, interpret or terminate
the Plan or awards to be paid under the Plan at any time for any reason.

 

  m) The Committee may delegate certain administrative responsibilities to the
Chief Executive Officer except for the following:

 

  1) Any actions affecting the Chief Executive Officer, and other elected
officers of SLC,

 

  2) Approval of corporate Financial standards of Performance and certification
of performance results relative to such standards following the end of the
Incentive Plan Year,

 

  3) Approval of any substantive changes or amendments to the Plan.

 

6



--------------------------------------------------------------------------------

Attachment 1

SARA LEE CORPORATION

FY10 ANNUAL INCENTIVE PLAN

TARGETS AND MAXIMUMS

 

Salary Grades

 

Target - %’s Of Salary

 

Maxium - %’s Of Salary

50

  200%   300%

49

  200%   300%

48

  165%   250%

47

  160%   240%

46

  150%   225%

45

  145%   220%

44

  135%   205%

43

  130%   195%

42

  125%   190%

41

  125%   190%

40

  120%   180%

39

  120%   180%

38

  115%   175%

37

  115%   175%

36

  115%   175%

35

  95%   145%

34

  75%   115%

33

  65%   100%

32

  55%   85%

31

  45%   70%

30

  40%   60%

29

  30%   45%

28

  30%   45%

27

  15%   22%

26

  15%   22%

25

  15%   22%

24

  7.5%   11%

23

  7.5%   11%

22

  7.5%   11%



--------------------------------------------------------------------------------

Attachment 2

Definitions

 

a) Base Salary means base salary earned or actually paid (dependent upon the
practice of the business unit) to the Participant during the Incentive Plan Year
disregarding any deferral elections, premiums, expatriate allowances, expense
reimbursements, commissions, other incentives, severance or termination pay,
lump sum merit awards, retention awards, payments from deferred compensation
arrangements and compensation attributable to the exercise of stock options or
other forms of long-term incentive compensation.

 

b) Board means the SLC Board of Directors.

 

c) Business Segment means one of the following Sara Lee business units, i.e.
Fresh Bakery, North America Retail, Foodservice, International Beverage,
International Bakery and International Household & Body Care.

 

d) Committee is the Compensation and Employee Benefits Committee of the Board.

 

e) Division means an operating profit center of SLC.

 

f) Exclusions mean the automatic exclusion of “Significant Items” from relevant
financial data for purposes of measuring performance (subject to the Committee’s
use of negative discretion).

 

g) Free Cash Flow shall be measured using actual currency rates and is defined
as Net Cash from Operating Activities, plus Tobacco Divestiture Proceeds, less
Capital Expenditures, with the following exceptions:

 

  1. Cash Flow of businesses acquired during the year and not included in the
Annual Operating Plan shall be excluded.

 

  2. Cash Flow of businesses divested and not included in the Annual Operating
Plan as divestments will only be included through the date of divestment, and
targets will be adjusted accordingly.

 

h) Gross Profit means Net Sales less Cost of Sales.

 

i) Incentive Plan Year is the same as Sara Lee’s 2010 fiscal year beginning on
June 28, 2009 and ending July 3, 2010.

 

j) Net Sales means net outside sales, as shown on Line 5 of the EO-200 income
statement, with the following adjustment(s):

 

  1. Actual Net Sales shall be measured using plan currency rates

 

  2. Net Sales of businesses acquired during the year and not included in the
Annual Operating Plan shall be excluded.

 

  3. Net Sales of businesses divested and not included in the Annual Operating
Plan as divestments will only be included through the date of divestment, and
targets will be adjusted accordingly.

 

  4. Net sales of live hogs, which were not included in the FY10 AOP or sales
target, will be excluded when measuring actual sales results.

 

k) Operating Cash Flow means cash flow as calculated in the EO-600 – cash flow
statement, using FY10 peg currency rates, with the following exceptions:

 

  1. Operating Cash Flow of businesses acquired during the year and not included
in the Annual Operating Plan shall be excluded.

 

  2. Operating Cash Flow of businesses divested and not included in the Annual
Operating Plan as divestments will only be included through the date of
divestment, and targets will be adjusted accordingly.



--------------------------------------------------------------------------------

l) Operating Income means pre-tax income, before interest, and tobacco proceeds,
with the following adjustment(s):

 

  1. Actual Operating Income shall be measured using plan currency rates

 

  2. Operating Income of businesses acquired during the year and not included in
the Annual Operating Plan shall be excluded.

 

  3. Operating Income of businesses divested and not included in the Annual
Operating Plan as divestments will only be included through the date of
divestment, and targets will be adjusted accordingly.

 

m) Operating Profit means Line 16 of the EO-200 income statement, using FY10 peg
currency rates, with the following exceptions:

 

  1. Operating Profit of businesses acquired during the year and not included in
the Annual Operating Plan shall be excluded.

 

  2. Operating Profit of businesses divested and not included in the Annual
Operating Plan as divestments will only be included through the date of
divestment.

 

n) Participant means a Sara Lee employee in salary grades 22 through and
including 50. (Employees in grades 22 through 27 eligible for Sales Incentive
Plans are excluded from the Plan.)

 

o) Significant Items mean those items that are reported by the Corporation in
its Annual Report table entitled “Impact of Significant Items on Income from
Continuing Operations and Net Income” and meet the Controller’s criteria for
materiality.

 

p) Total Disability is as defined under the SLC Long-Term Disability Plan or the
specific Sara Lee sponsored disability plan under which the Participant is
covered.

 

9



--------------------------------------------------------------------------------

Attachment 3

SARA LEE CORPORATION

FY10 ANNUAL INCENTIVE PLAN

PERFORMANCE MEASURES AND WEIGHTINGS

 

   

Performance Measures as a % of Target Annual Incentive Opportunity

   

Operating/

Profit Income (1)

 

Sales

 

Cash Flow

 

Target Annual

Incentive

Opportunity

    55%   25%   20%   100%

Salary Grades

               

50

  110%   50%   40%   200%

49

  110%   50%   40%   200%

48

  90%   40%   35%   165%

47

  87%   40%   33%   160%

46

  80%   40%   30%   150%

45

  80%   35%   30%   145%

44

  76%   32%   27%   135%

43

  72%   32%   26%   130%

42

  69%   31%   25%   125%

41

  69%   31%   25%   125%

40

  66%   30%   24%   120%

39

  66%   30%   24%   120%

38

  63%   30%   22%   115%

37

  63%   30%   22%   115%

36

  63%   30%   22%   115%

35

  52%   23%   20%   95%

34

  40%   20%   15%   75%

33

  35%   17%   13%   65%

32

  31%   13%   11%   55%

31

  25%   11%   9%   45%

30

  22%   10%   8%   40%

29

  16%   8%   6%   30%

28

  16%   8%   6%   30%

27

  8%   4%   3%   15%

26

  8%   4%   3%   15%

25

  8%   4%   3%   15%

24

  4%   2%   1.5%   7.5%

23

  4%   2%   1.5%   7.5%

22

  4%   2%   1.5%   7.5%

 

(1) In some cases Operating Income may be a combination of Operating Profit and
Gross Profit

 

10



--------------------------------------------------------------------------------

Attachment 4

FY10 AIP Payout Curve for All Performance Measures

LOGO [g36744ex1011pg11.jpg]

 

11